Cage 2:18-md-02836-RBS-DEM Document 1101 Filed 08/21/20 Page 1 of 18 PagelD# 28389

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Norfolk Division

In re:
ZETIA (EZETIMIBE) ANTITRUST
LITIGATION

MDL NO. 2:18md2836

MEMORANDUM ORDER

This matter comes before the court on the Direct Purchaser
Plaintiffs’ (“DPPs”)! Motion for Class Certification and
accompanying Memorandum in Support, ECF Nos. 735 and 736, filed on
November 18, 2019, and the DPPs’ Motion to Modify Their Class
Definition and accompanying Memorandum in Support, ECF Nos. 812
and 813, filed on January 17, 2020. On January 20, 2020, the
Glenmark Defendants? and Merck Defendants? filed an Opposition to
the Motion for Class Certification. ECF No. 819. On February 20,
2020, the DPPs filed a Reply. ECF No. 871. On April 3, 2020, the

Glenmark Defendants and Merck Defendants filed a Supplemental

 

1 The Direct Purchaser Plaintiffs consist of FWK Holdings,
LLC; Rochester Drug Co-Operative, Inc.; and Cesar Castillo, Inc.

2 The Glenmark Defendants consist of Glenmark Pharmaceuticals,
Ltd. and Glenmark Pharmaceuticals Inc., USA, the latter
incorrectly identified as Glenmark Generics Inc., USA.

> The Merck Defendants consist of Merck & Co., Inc.; Merck
Sharp & Dohme Corp.; Schering-Plough Corp.; Schering Corp.; and
MSP Singapore Co. LLC.
Case 2:18-md-02836-RBS-DEM Document 1101 Filed 08/21/20 Page 2 of 18 PagelD# 28390

Brief in Opposition to the Motion for Class Certification. ECF
No. 904.

On February 25, 2020, the Motion for Class Certification was
referred to United States Magistrate Judge Douglas E. Miller
pursuant to the provisions of 28 U.S.C. § 636(b) (1) (B) and Federal
Rule of Civil Procedure 72(b), to conduct necessary hearings and
to submit to the undersigned district judge proposed findings of
fact, if applicable, and recommendations for the disposition of
the Motion.’ ECF No. 888. The Magistrate Judge held a hearing on
the Motions on May 1, 2020. ECF No. 927.

On June 18, 2020, the Magistrate Judge submitted a Report and
Recommendation (“R&R”). ECF No. 967. The R&R recommended that the
court grant the DPPs’ Motion to Modify Their Class Definition, ECF
No. 812, and grant in part the DPPs’ Motion for Class
Certification, ECF No. 735, by further amending the modified class
definition to exclude entities that purchased only generic Zetia
from Par. R&R at 92-93. The R&R recommended that the court certify
a class of thirty-five direct purchasers. Id. at 93. The R&R
advised the Defendants of their right to file written objections
to the findings and recommendations made by the Magistrate Judge
within fourteen (14) days from the date of service of the R&R on

the objecting party. Id. The Merck Defendants and Glenmark

 

4 The Motion to Modify Their Class Definition was separately
referred on February 18, 2020.
Case 2:18-md-02836-RBS-DEM Document1101 Filed 08/21/20 Page 3 of 18 PagelD# 28391

Defendants filed Objections to the R&R on July 2, 2020, ECF
Nos. 995 and 996 (“Objs.”), and the DPPs filed a Response on
July 16, 2020, ECF Nos. 1002 and 1006 (“Resp.”). On July 29, 2020,
the DPPs filed a Notice of Filing of Supplemental Authority
informing this court of a recent ruling of the United States
Bankruptcy Court for the Western District of New York in the
bankruptcy proceeding for proposed DPP class representative
Rochester Drug Co-Operative, Inc.° ECF No. 1017. On August 7, 2020,
the Merck Defendants filed a Response to the Notice as well as a
Motion for Leave to File the Response. ECF Nos. 1028, 1028-2.

These matters are now ripe for review. Pursuant to Rule 72 (b)
of the Federal Rules of Civil Procedure, the court, having reviewed
the record in its entirety, hereby makes a de novo determination
of those portions of the R&R to which the Defendants have
specifically objected. See Fed. R. Civ. P. 72(b). The court may
accept, reject, or modify, in whole or in part, the recommendation
of the Magistrate Judge, or recommit the matter to him with
instructions. 28 U.S.C. § 636(b) (1).

The Objections focus on the R&R’s conclusions and analysis

with respect to various elements of the Rule 23(a) and Rule

 

5 See infra note 11.
a

Case 2:18-md-02836-RBS-DEM Document 1101 Filed 08/21/20 Page 4 of 18 PagelD# 28392

23(b) (3) class certification inquiry.® The court will address each
objected-to element in turn.
I. Numerosity
A. Number of Class Members

The Defendants object to the R&R’s recommendation that the
court certify a DPP class of thirty-five members. Objs. at 13-19.
Generally, class sizes of forty or more are considered sufficiently
numerous to satisfy Rule 23(a)(1)’s numerosity requirement, while
class sizes below twenty members are considered insufficiently
numerous to satisfy Rule 23(a) (1). See R&R at 8-9 (collecting
cases). The R&R found the proper number of class members in this
case to be thirty-five, squarely in the “gray area” between these
two bookends. Id. at 32. The Defendants object to several steps in
this calculation, specifically that the R&R separately counted
various subsidiaries; that the R&R improperly considered
“brand-only purchasers”; and that the R&R improperly counted other
“idiosyncratic purchasers.” Objs. at 13-18.

These same arguments were raised in the Defendant's
Opposition to the Motion for Class Certification, ECF No. 819, and

were individually addressed in the R&R. R&R at 8-32. While the

 

6 There were no objections to the R&R’s recommendation with
respect to the DPPs’ Motion to Modify Their Class Definition, ECF
No. 812. The Glenmark Defendants and Merck Defendants’ had
previously notified the court that they did not oppose that Motion.
ECF No. 842.
Case 2:18-md-02836-RBS-DEM Document1101 Filed 08/21/20 Page 5 of 18 PagelD# 28393

Defendants argue that the R&R ignored the Defendants’ evidence
regarding the “brand-only purchasers” and “idiosyncratic
purchasers,” see Objs. at 15, 17, 18, each piece of evidence that
they accuse of being ignored was, in fact, considered or explicitly
cited to in the R&R’s discussion on these points. See, e.g., R&R
at 16 &@ n.10, 24, 30.

The court agrees with the R&R’s treatment of these arguments,
including its consideration of the specific evidence raised in the
Objections. The court also agrees with the R&R’s conclusion that
the DPP class, properly calculated, consists of thirty-five
members. Because this number lies in the “gray area” of the Rule
23(a) (1) analysis, the court must make a fact-specific inquiry
into the practicability of joinder.

B. Numerosity Factors

For cases in the “gray area,” courts closely scrutinize the

practicability of joinder using a series of well-established

factors. See, e.g., Ansari v. New York Univ., 179 F.R.D. 112, 114-

 

15 (S.D.N.Y¥. 1998) (listing factors: judicial economy, geographic
dispersion, ability and motivation to file individual suits,
financial resources, and potential for relief to have a prospective
effect on class members). The Defendants object to the analysis in
the R&R of several of these factors. Specifically, the Defendants
object to the analysis of judicial economy, particularly under In

re Modafinil Antitrust Litig., 837 F.3d 238 (3d Cir. 2016); the

 
Case 2:18-md-02836-RBS-DEM Document 1101 Filed 08/21/20 Page 6 of 18 PagelD# 28394

conclusion that the DPPs’ ability and motivation to litigate
outside the class action context “slightly” favors class
certification; and the weight given to the geographic dispersion
factor. Objs. at 5-13. The Defendants also argue that the financial
resources of the class members weigh heavily against a finding
that joinder is impracticable. Id. at 12.

With respect to the judicial economy factor, the court agrees
with the R&R’s finding that judicial economy favors class
certification. As a preliminary matter, the Defendants
mischaracterize several aspects of the analysis on this point.
Contrary to the Defendants’ characterization, the R&R did not rely
on the “sunk costs” of completed discovery. See Objs. at 6-7.
Instead, the R&R appropriately used the existing record of
discovery disputes to anticipate the prospective costs of further
discovery.’ Likewise, the R&R did not ignore the possibility that
the case would proceed via joinder rather than as “separate
lawsuits with separate trials,” as claimed by the Defendants. See
id. at 5-6. Rather, the R&R focused on the possibility that

defendants would proceed via joinder, spending just a single

 

7 R&R at 35-36 (“If history is any indication, the court will
again be called to wade into discovery disputes [if the case
proceeds via joinder].”); see In re Modafinil Antitrust Litig.,
837 F.3d 238, 257 (3d Cir. 2016) (“[T]he District Court is free to
rely on its superior understanding of how the case has proceeded
to date for the purpose of determining whether the class mechanism
would have actually been a substantially more efficient use of
judicial resources than joinder ... .”).

 
Case 2:18-md-02836-RBS-DEM Document 1101 Filed 08/21/20 Page 7 of 18 PagelD# 28395

paragraph on the possibility that there could be some separate
trials.® In this way, the R&R’s analysis is not comparable to the
Gistrict court’s in Modafinil, where the district court erred by
“consider[ing] any lengthy period following the filing of a
putative class action as weighing in favor of finding numerosity,”
and failed to give weight to potential efficiencies in future
discovery, if the case proceeded via joinder instead of as a class
action. Modafinil, 837 F.3d at 256. Accordingly, the Defendants’
reliance on Modafinil is inapt.? The court agrees with the analysis
in the R&R on the judicial economy factor, and similarly concludes
that it weighs in favor of a finding that joinder would be
impracticable.

The Defendants also object to the portions of the R&R
discussing the geographic dispersion of the class members and their
ability and motivation to join as plaintiffs, and relatedly argue
that the class members’ financial resources weigh heavily against

class certification. Objs. at 7-13. The court agrees with the R&R

 

8 R&R at 36 (discussing the possibility that “declining to
certify the class could potentially result in multiple individual
trials,” even assuming most defendants proceeded by joinder
(emphasis added)).

 

9 In any event, the Third Circuit’s statements in Modafinil
are contrary to those of other courts, including the Fourth
Circuit. See Ballard v. Blue Shield of S. W. Va., Inc., 543 F.2d
1075, 1080 (4th Cir. 1976) (considering the effects of repetitive
discovery “if the parties engage in individual suits”); Robidoux
v. Celani, 987 F.2d 931, 936 (2d Cir. 1993) (considering issues of
“Judicial economy arising from the avoidance of a multiplicity of
actions”); R&R at 41 n.24 (collecting sources).

 

7
Case 2:18-md-02836-RBS-DEM Document 1101 Filed 08/21/20 Page 8 of 18 PagelD# 28396

that the ability and motivations of the class members to proceed
via joinder weigh “slightly” in favor of a finding that joinder is
impracticable. R&R at 37. The court agrees with the R&R and with
the Defendants that the DPPs offered little case-specific and
member-specific evidence that class members would not join the
suit on their own. Id. at 41; Objs. at 7. However, the court
determines that the R&R correctly balanced the relatively low
quantity of specific evidence against the high standard in
Rule 23(a) (1), which requires that the class must be so numerous
that joinder of all members is impracticable. Ultimately, the R&R
determined that the DPPs’ expert testimony that many class members
would not find it financially worthwhile to pursue their claims
outside of a class action, as well as evidence from other cases
regarding class members’ motivation to pursue claims on their own,
were enough to tip the scales “only slightly” in favor class
certification. R&R at 37. The court fully agrees with the Ré&R’s
conclusion on this factor, including the low weight given to it in
the overall analysis. Id. Moreover, the Defendants’ Objections
were fully considered by the R&R, and the court agrees with the
treatment of those points therein. See, e.g., id. at 41 (discussing
the lack of evidence on certain aspects of the negative value
claims argument); id. at 40 (analyzing the text of Rule 23(a) (1));
id. at 44 (discussing the limited case-specific evidence of

expected retaliation against class members).
Case 2:18-md-02836-RBS-DEM Document 1101 Filed 08/21/20 Page 9 of 18 PagelD# 28397

Regarding the geographic dispersion of class members, the
Defendants do not dispute that this factor weighs in favor of class
certification and against the practicability of joinder. Objs.
at 12. Instead, the Defendants object that this factor should be
given relatively lower weight, because the class members are all
corporations who would be less encumbered by the prospect of
litigating the case from afar. Id. Notably, however, the RéR
consistently says only that geographic dispersion “weigh[s] in
favor” of a finding of impracticability, and does not assign any
particularly great weight to it. R&R at 34. The court agrees with
the R&R that geographic dispersion weighs in favor of an
impracticability finding in this case, but concludes that it should
be given relatively lower weight than the other factors.

In the Objections, the Defendants repeatedly emphasize the
financial resources of the plaintiffs, arguing that “this factor
weighs heavily against a finding that joinder is impracticable
here.” Objs. at 12 (emphasis in original). While the Defendants
are correct that the DPP class consists of large and sophisticated
businesses, the court agrees with the R&R that this factor must be
viewed in context. See R&R at 43 (“These arguments
ignore . . . the text of Rule 23(a) (1) [and] the aim of Rule 23
itself, namely ‘to overcome the problem that small recoveries do
not provide the incentive for any individual to bring a solo action

prosecuting his or her rights.’” (quoting Amchem Prods., Inc., v.

 
Casé 2:18-md-02836-RBS-DEM Document 1101 Filed 08/21/20 Page 10 of 18 PagelD# 28398

Windsor, 521 U.S. 591, 617 (1997))). Even well-financed litigants
might not pursue their claims, if those claims have a negative

expected value. In re Niaspan Antitrust Litig., 397 F. Supp. 3d

 

668, 678 (E.D. Pa. 2019) (“To assess whether bringing a claim is
economical, a claimant must consider not only the trebled value of
the maximum possible recovery, but also the possibility that a
lawsuit will result in a less favorable outcome.”); see ECF
No. 875-1 9 44 (conclusion by DPPs’ expert witness that over a
third of the DPPs would not find it economically worthwhile to
pursue their claims individually). And while the Defendants are
surely correct that there would be considerable cost efficiencies
through joinder, see Objs. at 12, that point tends to undercut the
importance of the financial resources factor, because it suggests
that the financial resources of most plaintiffs might not matter
much at all. On balance, the court agrees that “this financial
factor does not Significantly inform the practicability
assessment.” R&R at 44.

The court agrees with the R&R’s conclusion that judicial
economy is the most persuasive of the numerosity factors, and that
geographic dispersion and the class members’ ability and
motivation to bring individual suits also weigh in favor of class
certification. Accordingly, the court adopts the R&R’s analysis
and finds that “the class is so numerous that joinder of all

members is impracticable” under Rule 23 (a) (1).

10
Casé 2:18-md-02836-RBS-DEM Document 1101 Filed 08/21/20 Page 11 of 18 PagelD# 28399

II. Adequacy and Typicality of Class Representatives
The Defendants also challenge the R&R’s conclusion that the

three proposed class representatives, FWK Holdings, LLC (“FWK”),

Cesar Castillo, Inc. (“CCI”), and Rochester Drug Co-Operative,
Inc. (“RDC”), have claims and defenses that are “typical of the
claims and defenses of the class,” and that the class

representatives “will fairly and adequately protect the interests
of the class.” Objs. at 19-28; see FED. R. Civ. P, 23(a) (3), (4).
A. RDC

The Defendants object to the R&R’s conclusion that RDC would
adequately represent the interests of the class, arguing that its
newly resolved criminal prosecution and recent Chapter 11
bankruptcy filing raise questions about its integrity and create
an irreconcilable conflict of interest between its creditors and
the class members. Objs. at 20-24. These points were squarely
considered in the R&R, and the court agrees with the analysis
therein. R&R at 59-73. In sum, the Defendants’ argument about RDC’s
credibility in light of its criminal conduct is contradicted by
the experiences of this court throughout this litigation, which
far outweigh the potential inferences to be made from the unrelated

Criminal matter.?9 With respect to RDC’s bankruptcy filing, the

 

10 See Gortat v. Capala Bros., 257 F.R.D. 353, 364 (E.D.N.Y.
2009) (stating that a court may not find a potential class
representative inadequate “for conduct that does not touch upon

 

ll
Casé 2:18-md-02836-RBS-DEM Document 1101 Filed 08/21/20 Page 12 of 18 PagelD# 28400

only actual conflicts identified thus far are minor. See id. at 75
(calculating that the Defendants’ claims on the estate are less
than 5% of RDC’s total liabilities). The court agrees with the
analysis in the R&R of the Defendants’ main cases on the bankruptcy
issue, including that this case is factually distinguishable on
several relevant grounds. See id. at 66-73 (carefully analyzing

Dechert v. Cadle Co., 333 F.3d 801 (7th Cir. 2003), and In re

 

Merrill Lynch & Co., Inc. Research Reports Securities Litigation,
375 B.R. 719 (S.D.N.Y. 2007)). Finally, while the Defendants are
certainly correct that these issues are marginally more concerning
in combination than in isolation, see Objs. at 20 (arguing that
the deferred prosecution and bankruptcy filing “have cumulative
effect”), the court views them as raising largely separate, non-
overlapping concerns. Even in combination, these two issues are
not fatal to RDC’s adequacy as class representative, particularly
in light of RDC’s performance thus far throughout this lengthy

litigation.?}

 

the central issues in this litigation”); R&R at 61 (collecting
sources).

ll The Defendants have seized upon RDC’s bankruptcy filing to
raise an additional reason why RDC is not an adequate class
representative, namely that it may be uniquely subject to a “setoff
defense,” whereby Merck could offset a judgment against it in this
litigation by the amount owed to it from the bankruptcy proceeding.
See Objs. at 22. As of the filing of this Memorandum Order, Merck
has abandoned its effort to amend its Answer to assert a setoff
defense, after the court overseeing RDC’s bankruptcy determined
that the automatic stay applied to Merck’s ability to pursue a

12
Casé 2:18-md-02836-RBS-DEM Document1101 Filed 08/21/20 Page 13 of 18 PagelD# 28401

B. FWK
The Defendants again raise their argument that FWK is an
inadequate representative because it is a “litigation vehicle” and
“shell company” that is controlled entirely by the class counsel.
Objs. at 24-26. The R&R considered these points, ultimately
crediting the testimony of FWK's manager regarding his
independence from class counsel and concluding that the manager
demonstrated “active involvement and familiarity with this
litigation.” R&R at 58. The Magistrate Judge’s assessment of FWK’s
independence was the key factor in his conclusion that FWK meets
the adequacy requirement. Id. at 59. The Defendants’ other
quibbles with the R&R’s discussion, such as that FWK’s finances
are intertwined with class counsel’s, do not negate the R&R’s core
conclusion on this matter. See Objs. at 26. The court agrees with
the R&R’s thorough treatment of this issue and its careful factual
findings, including credibility findings, and concludes that FWK
is an adequate class representative under Rule 23(a).
Cc. CCI
Finally, the Defendants object that CCI fails the typicality

requirement, primarily because it lacked any antitrust injury, and

 

setoff defense. See ECF No. 1028 at 2. Moreover, courts do not
automatically disqualify a class representative because it may be
subject to a unique defense, including a setoff defense, if the
defense is unlikely to become a focus of the class representative’s
litigation efforts in the case. See, e.g., Carbajal v. Capital
One, 219 F.R.D. 437 (N.D. Ill. 2004).

 

13
- Casé 2:18-md-02836-RBS-DEM Document 1101 Filed 08/21/20 Page 14 of 18 PagelD# 28402

add that this lack of injury would make CCI susceptible to a
“unique defense” not shared by the other class members. Objs.
at 27; see Fep. R. Civ. P. 23 (a) (3) (requiring that’ the
representative’s claims or defense be “typical” of those of the
class). The court disagrees. As the R&R points out, CCI alleges
the same injury as the other class members and therefore shares
the same litigation interests as the rest of the class. R&R at 51.
Contrary to the Defendants’ assertions, the factual record before
the court does not indicate otherwise. The Defendants focus on
deposition testimony that they claim constitutes an “admission” of
lack of injury by CCI. See Objs. at 27; ECF No. 823-2 at 8-9. This
single sentence about CCI’s profitability with regard to branded
Zetia cannot be considered conclusive evidence that CCI did not
suffer antitrust impact for reasons of customer demand and generic
availability that were discussed in that same deposition. See ECF
No. 875-5 at 3-7. Furthermore, to the extent that CCI's alleged
lack of injury makes it susceptible to a unique defense not shared
by other class members, the court agrees with the R&R that there
is no reason to conclude that this factor would so overwhelm the
proceedings as to “skew the focus of the litigation” and
“preoccup[y]” CCI from its duties as class representative. Meijer,
Inc. v. Warner Chilcott Holdings Co. III, 246 F.R.D. 293, 302

(D.D.C. 2007); see State of Alaska v. Suburban Propane Gas Corp.,

 

123 F.3d 1317, 1321 (9th Cir. 1997). For these reasons, the court

14
. Casé 2:18-md-02836-RBS-DEM Document 1101 Filed 08/21/20 Page 15 of 18 PageID# 28403

finds that CCI, as well, meets the qualifications for class
representative under Federal Rule of Civil Procedure 23(a).
III, Predominance

Finally, the Defendants object to the R&R’s findings under
Rule 23(b) (3) that common questions predominate over questions
affecting only individual class members with regard to the merits
element of whether the plaintiffs suffered antitrust impact. Objs.
at 28-30. Specifically, the Defendants contend that the R&R
ignored the Defendants’ evidence showing that individualized,
plaintiff-specific analyses of antitrust injury were necessary in
this case, rather than an approach taking account of industry-wide
and class-wide averages, as was used in the R&R and by the DPPs.
Id.

It is a common practice to use averages to determine whether
class members suffered a common antitrust injury in cases such as
this one, even if the damages calculation, which occurs later in
the proceedings, will require a more individualized inquiry. See
R&R at 83 (collecting cases). The Defendants center this section

of the Objections on the recent case In re Lamictal Direct

 

Purchaser Antitrust Litig., 957 F.3d 184 (3d Cir. 2020), and use

 

that case to illustrate that individualized evidence is sometimes
required at the injury stage as well. Objs. at 30. However,
Lamictal involved evidence of “nuance[s]” in that particular

market that were ignored by the district judge and may have

15
. Casé 2:18-md-02836-RBS-DEM Document 1101 Filed 08/21/20 Page 16 of 18 PageID# 28404

defeated a predominance finding. 957 F.3d at 194, Without such
evidence, there is no claim under Lamictal.’

This court agrees with the R&R that the Defendants have not
provided convincing evidence that individualized issues will
predominate over common ones with regards to the injury element.
The evidence raised in the Objections does tend to show that
several aspects of the pricing and purchasing process for Zetia
were different for each plaintiff. But the fact that the amount of
injury may have varied does not mean that the plaintiffs did not
suffer common injury or that the individualized inquiries will
predominate over common ones.!3 The Defendants have not pointed to

any other evidence to contradict the significant evidence

 

12 Contrary to the Defendants’ assertions, this does not shift
the burden of proof from the plaintiffs to the defendants, but
rather requires the court to decide the issue on the basis of all

 

 

of the “evidence and arguments presented.” See In re Lamictal
Direct Purchaser Antitrust Litig., 957 F.3d 184, 191 (3d Cir.
2020); Objs. at 29-30. This case involves extensive evidence

showing that averages are appropriate here, including internal
models from the Defendants. R&R at 18-22, 80-81. Moreover, the
market structure in this case is fundamentally different from the
one at issue in Lamictal in ways that support the evidentiary
approach employed in the R&R, as explained by the Magistrate Judge.
Id. at 83-86.

13 See, e.g., Messner v. Northshore Univ. HealthSystem, 669
F.3d 802, 819 (7th Cir. 2012) (stating that Rule 23(b) (3) does not
“require(e] uniformity of nominal price increases within and
across contracts”); In re Nexium (Esomeprazole) Antitrust Litig.,
296 F.R.D. 47, 57-58 (D. Mass. 2013) (“The Defendants' focus on
the variations in purchase price among the putative class members
directly challenges the Direct Purchasers’ damages model, but it
does not weaken their assertion of common impact.” (emphasis
added)).

 

 

16
Case 2:18-md-02836-RBS-DEM Document 1101 Filed 08/21/20 Page 17 of 18 PagelD# 28405

supporting a predominance finding, and the court finds no reason
why this evidence, including the averages-based evidence pointed
to by the DPPs and in the R&R, should not be considered in this
case. In sum, on the basis of the evidence and arguments presented,
the court finds that the Rule 23(b) (3) predominance requirement is
met with respect to antitrust impact.
VI. Conclusion

The court, having reviewed the record in its entirety, having
examined the Objections to the R&R, and having made de novo
findings with respect thereto, hereby OVERRULES the Defendants’
Objections, ECF No. 995. The court ADOPTS AND APPROVES IN FULL the
findings and recommendations set forth in the Magistrate Judge’s
thorough and well-reasoned R&R, ECF No. 967. Accordingly, the court
GRANTS the DPPs’ Motion to Modify Their Class Definition, ECF
No. 812, and GRANTS IN PART the  0ODPPs’ Motion for Class
Certification, ECF No. 735, by further amending the modified class
definition to exclude entities that purchased only generic Zetia
from Par, in accordance with the court's previous orders. The court
certifies a class of thirty-five direct purchasers, as delineated
in the R&R and discussed in this Memorandum Order.?4

The Clerk is DIRECTED to send a copy of this Memorandum Order

to counsel for all parties.

 

14 See supra Part I.A; R&R at 10-32.

17
. Casé 2:18-md-02836-RBS-DEM Document 1101 Filed 08/21/20 Page 18 of 18 PagelD# 28406

IT IS SO ORDERED.
st_ $.
Rebecca Beach Smith
Senior United States District Judge
Rebecca Beach Smith
Senior United States District Judge

 

 

August Ql], 2020
